EXHIBIT 10.2

 

KITTY HAWK, INC.

TERM SHEET

 

STEVEN E. MARKHOFF, ESQ.

OFFER OF EMPLOYMENT

June 1, 2003-Rev 4

 

Position:   Vice President Strategic Planning, General Counsel and Corporate
Secretary Responsibilities:   To assist the CEO and CFO with the development of
strategic plans for Kitty Hawk, Inc and any of its current or future subsidiary
companies, as assigned. To evaluate, propose and, as required, develop business
alternatives (internal growth, merger or acquisition) for current Kitty Hawk
businesses.     To assume authority and responsibility as General Counsel for
Kitty Hawk, Inc., Kitty Hawk Cargo, Inc. and Kitty Hawk Air Cargo, Inc. To
direct the internal legal affairs of the Company, its subsidiary companies as
well as provide appropriate legal advice and counsel to the CEO, CFO, Board of
Directors or other Company representatives. To manage the legal and contractual
affairs of the Company, including retention recommendations, management,
evaluation, and oversight for “outside” counsel.     To continue with your
current authority, responsibility and required Company activities as Corporate
Secretary to the Board of Directors. Commitment:   The roles of Vice President
Strategic Planning, General Counsel and Corporate Secretary are especially
important to the future success of this enterprise. Collectively these offices
require a full-time commitment as well as the best efforts and total
professional commitment of the incumbent. In the future, you will be expected to
apply yourself to Kitty Hawk on a dedicated basis, without interference from
other professional activities. Any future activity which may present a business
conflict with Kitty Hawk will require you to advise and obtain the specific
pre-approval of the CEO and, if appropriate, the Audit Committee of the Board of
Directors. Reporting to:   CEO

 



--------------------------------------------------------------------------------

Location:   Dallas, Texas. As part of your responsibilities, you may play a role
in determining the most appropriate location for the Corporate headquarters or
headquarters for any current or future subsidiaries. Should the CEO and the
Board of Directors decide to change any of these facilities and also ask you to
relocate, Kitty Hawk will arrange for you to relocate to that location.
Term/Termination:   Your Term will be for a minimum of three (3) years     •  
Should you be terminated involuntarily without cause (or “constructively
terminated”) during the first thirty-six (36) months of your employment, you
would be provided severance equal to up to twelve (12) months base salary and
benefits, if other employment is not accomplished, but subject to mitigation
should employment occur sooner. Severance payments in each case will be made in
installments over the severance period at the times Kitty Hawk pays its payroll.
    •   “Constructively terminated” shall mean for these purposes involuntary
removal from the Vice President Strategic Planning and General Counsel positions
and your voluntary termination of your employment within 30 days thereafter..  
  •   You agree to freight industry “non-compete” commitment for twelve (12)
months from the date of termination, a mutual non-disparagement agreement, a
commitment of no direct or indirect solicitation of Kitty Hawk customers and/or
employees for twenty-four (24) months from termination as well as an obligation
to protect non-public, proprietary company information indefinitely after
termination as well as during your employment. . Base Salary:   $200,000 per
annum Incentive Comp.:
(cash and options)   TBD-to consist of participation as eligible in incentive
plans as adopted by the Company’s Board of Directors. Temporary Living:   During
the first twelve (12) months of employment Kitty Hawk will cover up to 60 days
continuous, temporary hotel living expenses, including travel on Kitty Hawk
aircraft (as a priority) or non-Kitty Hawk travel (as approved by the CEO) for
commuting from your current home or until you have relocated into living
accommodations in the Dallas area, whichever is less. If required, the Company
will also cover the reasonable cost of a rental car for up to 60 days or until
you have relocated your own vehicle, whichever is sooner.

 



--------------------------------------------------------------------------------

Moving Expenses:   The Company will cover moving expenses related to relocation
of your household goods and/or termination of your current rental agreement from
West Palm Beach to Dallas, Texas (area) up to the Company Management Moving
Expense limit of $6,000 (with receipts, “grossed up” for taxes as and if
required), including relocation of one vehicle at $.24 per mile. In the
alternative, at your election, the Company will provide a $4,000 cash allowance
for the move. At its option, the Company may choose to arrange some or all of
the relocation. All expenses beyond the Company limit will be your
responsibility (any unforeseen issues or special considerations must be approved
in advance by the CEO).     If the Company terminates your employment without
cause within the initial twelve (12) months of employment, you will have the
option to accept a return move for which the Company will be liable on a basis
similar to the initial move. Benefits:   The Company will provide Kitty Hawk,
Inc. executive-level benefits. Start Date:   Not later than July 1, 2003 ( Vice
President Strategic Planning, General Counsel) Conditions:   This offer is
subject to completion and confirmation of background check, education
verification and reference checks and your maintaining this term sheet in
confidence until satisfaction of conditions below.     As this is a senior
officer level position, notwithstanding anything contained in this term sheet,
this offer and your election as an Officer of the Company is subject to the
approval of the Board of Directors of Kitty Hawk, Inc.     This term sheet shall
constitute an agreement binding on both parties as of the date of signing, and
employment may commence hereunder as directed by the CEO. Both parties will make
every effort to detail this “letter of understanding” in a formal employment
agreement within ninety (90) days of term sheet signing.     Continuation for
the 3 year term will be subject only to the Company’s right to terminate the
term sheet if the Company is not satisfied with your background and reference
checks and does not elect you to office, and to your right to terminate this
term sheet if you are not elected Vice President Strategic Planning, General
Counsel, by the conclusion of the regular July Board meeting. Any such
termination will be without liability to the Company for severance or other
liability (other than salary for days worked hereunder).

 



--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Kitty Hawk, Inc. by

Robert Zoller, President & CEO

      Date

 



          [GRAPHIC]       June 1, 2003

--------------------------------------------------------------------------------

        Steven E Markhoff       Date

 